Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to the title, the objection to the specification is withdrawn.
In view of the remarks, dated 6/9/2022, regarding the objection to the drawings, the arguments were found persuasive.  Therefore, the objection to the drawings is withdrawn.
Applicant's arguments regarding the 35 USC 112(b) have been fully considered but they are not persuasive.  Claims 13-15 recite a “second conversion unit.” There is no “second conversion unit” structure identified in the disclosure.  The amendment does not remedy this deficiency.  Therefore, the 35 USC 112(f) interpretation and the 35 USC 112(b) rejection are maintained.
Regarding the applicant’s arguments directed at the 35 USC 102/103 rejections; the arguments are moot in view of the amendment to the claims necessitating an updated search and new grounds of rejection that follow.  However, the consideration of Yamada, as a whole, does not appear to be considered.  Based on the previously presented claims, Yamada met the limitations as presented.  In view of the amendment, the Office interprets that Yamada continues to meet the presented limitations.  For brevity, the rejection is detailed below.  The Examiner notes that none of the dependent claims were explicitly discussed and are therefore, not discussed by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: second conversion unit [no clearly identified structure] in claims 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “... the optical density of a dot of the first ink ... higher than an optical density of a dot of the second ink.” The disclosure identifies the first ink as cyan and the second ink is magenta.  See specification para. 0032.  The disclosure does not discuss the optical densities of either cyan or magenta in relation to each other as intended by the inventor.  
Claim 8 recites “... wherein lightness of the first ink ... lower than lightness of the second ink.” The disclosure identifies the first ink as cyan and the second ink is magenta.  See specification para. 0032.  The disclosure does not discuss the lightness relationship of either cyan or magenta in relation to each other as intended by the inventor.  
Claim 9 recites “... the first ink is achromatic ink.” The disclosure identifies the first ink as cyan and the second ink is magenta.  Black is not disclosed as a first ink.  Further, neither cyan nor magenta are known in the art as achromatic.  See specification para. 0032.
Claim 10 recites “... wherein the first ink is black ink.” The disclosure identifies the first ink as cyan and the second ink is magenta.  Black is not disclosed as a first ink.  See specification para. 0032.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “... wherein, in the predetermined plurality of color signals, each of a value of the color signal corresponding to the first ink, a value of the color signal corresponding to the second ink, a value of the color signal corresponding to the third ink and a value of the color signal corresponding to the fourth ink is larger than 0, and the value of the color signal corresponding to the first ink is smaller than a sum of the value of the color signal corresponding to the second ink, the value of the color signal corresponding to the third ink, and the value of the color signal corresponding to the fourth ink.” It is indefinite as to the intent of this claim. The first portion of the claim states where each of the four color signals are larger than 0.  The second portion of the claim states where the first color signal’s value is smaller than the sum of the other three color signals.  By what metric is this condition to be judged?  What constitutes a first, second, third and fourth color ink such that the intended signal configuration is provided?  For example, the disclosure only identifies cyan as a first ink [see specification para. 0032].  The disclosure discusses a case where KCMY = (0,255,255,0).  In this case, the only identified first ink, cyan, has a signal value that is equal to the sum of the other three when identified in a “predetermined” plurality of color signals, not smaller.  The disclosure also discusses where KCMY = (64,192,192,192).  In this case, the second portion would be true.  However, in neither case is the particular combination identified as a “predetermined plurality of color signals.”  
Claims 4-6 are similarly rejected for failing to disclose the condition that constitutes a predetermined plurality of color signals.
Claim limitation “second conversion unit” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no clear disclosure as to what structure is accomplishing the function of this “unit.”  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al., (US PgPub 20110285779).
Claim 1: Yamada discloses an image processing apparatus for a printing apparatus [Abstract], wherein the printing apparatus includes a first nozzle array including a plurality of nozzles for discharging first ink arranged in a predetermined direction, a second nozzle array including a plurality of nozzles for discharging second ink arranged in the predetermined direction, a third nozzle array including a plurality of nozzles for discharging third ink arranged in the predetermined direction, and a fourth nozzle array including a plurality of nozzles for discharging fourth ink arranged in the predetermined direction, prints an image in a first area on a printing medium with use of the first nozzle group in the first nozzle array, a second nozzle group in the second nozzle array, third nozzle group in the third nozzle array, and a fourth nozzle group in the fourth nozzle array, and prints an image in a second area different in position in the predetermined direction from the first area on the printing medium with use of a[pluralities of nozzles are arranged with a pitch of 1200 dpi in the direction x (predetermined direction) corresponding to the width of a printing paper 106 ... printer 100 in this embodiment uses black (K) ink, cyan (C) ink, magenta (M) ink, and yellow (Y) ink [i.e. evidence that at least a third nozzle group and fourth nozzle group is present even though not explicitly discussed and as reflected in Figure 1] ... the image data of the measurement image represented by (R, G, B) is converted by the ink color conversion processor 405 to the image data (C, M, Y, K) [i.e. first combination] based on the ink color signal, p0026, p0036-0037, p0050 & p0061], 
the image processing apparatus comprising: a processor; and-3-Application No.: 16/990439Attorney Docket: 10184838US01 a memory coupled to the processor storing instructions that, when executed by the processor [the printer 100 is configured to mainly include the following elements. A CPU 311 performs, in accordance with a program retained in a ROM 313 or a RAM 312, p0032 & p0047], cause the processor to function as: 
a conversion unit configured to convert a first combination including a color signal corresponding to the first ink, a color signal corresponding to the second ink, a color signal corresponding to the third ink and a color signal corresponding to the fourth ink, which are input to be printed in the first area [the left-shown region (the first area) includes therein magenta dots printed to have the same size as that of cyan dots while the right-shown region (the second area) includes therein magenta dots printed to have a larger size than that of the cyan dots with the same fixed interval as that of the cyan dots and as shown in Figures 3 & 6, p0036-0037 & p0058-0064], into a second combination including a color signal corresponding to the first ink, a color signal corresponding to the second ink, a color signal corresponding to the third ink and a color signal corresponding to the fourth ink [head shading (HS) processor 406 accepts the ink color signal image data [i.e. first combination], and converts the respective 8-bit data for each ink color into ink color signal image data [i.e. second combination] according to the individual ejection volumes of the nozzles that constitute the print heads, p0051, p0058 & p0061], and to convert a third combination including a color signal corresponding to the first ink, a color signal corresponding to the second ink, a color signal corresponding to the third ink and a color signal corresponding to the fourth ink [Tone Reproduction Curve (TRC) processor 407 corrects the image data [i.e. third combination] consisting of the respective 8 bit ink color signals subjected to the HS processing in order to adjust the number of dots printed by the output unit 409 with regards to the respective ink colors, p0052 & p0061], which are input to be printed in the second area [a case where the four nozzles corresponding to the second area among the nozzles of the magenta printing head 103 have a greater-than-standard ejection volume. Thus, by subjecting the image data (K, C, M, Y)=(0, 255, 255, 0) showing blue to the HS processing, the measurement image of the secondary color of blue as shown in FIG. 6B is printed. Specifically, the second area including nozzles having a greater-than-standard ejection volume includes therein a color difference. Thus, patches of colors different from the standard blue of the first area are printed and as shown in Figure 3 & 6, p0036-0037 & p0061-0064] into a fourth combination including a color signal corresponding to the first ink, a color signal corresponding to the second ink, a color signal corresponding to the third ink and a color signal corresponding to the fourth ink [quantization processor 408 performs a quantization processing on the respective 8 bit 256 valued ink image data processed by the TRC processor 407 to generate one bit binary data representing printing of "1" or no printing of "0", p0053 & p0061], wherein, in a case where the first combination is a predetermined plurality of color signals, a first image is printed in the first area by the printing apparatus with use of the first nozzle group, the second nozzle group, the third nozzle group and the fourth nozzle group based on the second combination obtained by conversion [the dot printing status of dot data when the head shading correction is provided on a solid image (i.e., image data in which both of cyan and magenta are 100%-duty). For description, cyan dots and magenta dots are not overlapped in FIG. 3B, p0039-0040], 
wherein, in a case where the third combination is the predetermined plurality of color signals, a second image is printed in the second area by the printing apparatus with use of the fifth nozzle group, the sixth nozzle group, seventh nozzle group and the eighth nozzle group based on the fourth combination obtained by conversion [by subjecting the image data (K, C, M, Y)=(0, 255, 255, 0) [i.e. first combination] showing blue to the HS processing [i.e. second combination], the measurement image of the secondary color of blue as shown in FIG. 6B is printed ... or according to Modification Example 3 the image data showing blue (K, C, M, Y)=(0, 255, 255, 0) is not subjected to the HS processing ... performing the correction as described above, even in Modification Example 3 not including the HS processor, blue data can be printed to obtain the printing status as shown in FIG. 7B to thereby reduce the color difference, p0064 & p0111-0114], and-4-Application No.: 16/990439 Attorney Docket: 10184838US01wherein a difference between a color of the first image and a color of the second image is reduced and a difference between a frequency of the first image and a frequency of the second image is reduced [NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].  

Claim 2: Yamada image processing apparatus according to claim 1, wherein, in the predetermined plurality of color signals, each of a value of the color signal corresponding to the first ink, a value of the color signal corresponding to the second ink, a value of the color signal corresponding to the third ink and a value of the color signal corresponding to the fourth ink is larger than 0, and the value of the color signal corresponding to the first ink is smaller than a sum of the value of the color signal corresponding to the second ink, the value of the color signal corresponding to the third ink, and the value of the color signal corresponding to the fourth ink [printer 100 in this embodiment uses black (K) ink, cyan (C) ink, magenta (M) ink, and yellow (Y) ink. Thus, the image data of the RGB signal is converted to image data consisting of the respective 8 bit K, C, M, and Y color signals e.g. image data (K, C, M, Y)=(0, 255, 255, 0) showing blue to the HS processing, p0050 & p0064 - NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].  

Claim 7: Yamada discloses the image processing apparatus according to claim 1, wherein an optical density of a dot of the first ink, which is formed on the printing medium, is higher than an optical density of a dot of the second ink, which is printed on the printing medium, and is higher than an optical density of a dot of the third ink, which is formed on the recording printing medium, and is higher than an optical density of a dot of the fourth ink, which is formed on the printing medium [respective nozzle arrays 101 to 104 eject inks of black (K), cyan (C), magenta (M), and yellow (Y) ... dots of the respective colors are printed to correspond to the to-be-printed data with a predetermined resolution, thereby forming an image corresponding to one page of the printing paper 106, p0026-0027 – NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].  

Claim 8: Yamada discloses the image processing apparatus according to claim 1, wherein lightness of the first ink is lower than lightness of the second ink, is lower than lightness of the third ink and is lower than lightness of the fourth ink [respective nozzle arrays 101 to 104 eject inks of black (K), cyan (C), magenta (M), and yellow (Y) ... dots of the respective colors are printed to correspond to the to-be-printed data with a predetermined resolution, thereby forming an image corresponding to one page of the printing paper 106, p0026-0027 – NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].  

Claim 9: Yamada discloses the image processing apparatus according to claim 1, wherein the first ink is achromatic ink, and the second ink, the third ink and the fourth ink are chromatic ink [respective nozzle arrays 101 to 104 eject inks of black (K), cyan (C), magenta (M), and yellow (Y) ... dots of the respective colors are printed to correspond to the to-be-printed data with a predetermined resolution, thereby forming an image corresponding to one page of the printing paper 106, p0026-0027 – NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].  

Claim 10: Yamada discloses the image processing apparatus according to claim 9, wherein the first ink is black ink [respective nozzle arrays 101 to 104 eject inks of black (K), cyan (C), magenta (M), and yellow (Y) ... dots of the respective colors are printed to correspond to the to-be-printed data with a predetermined resolution, thereby forming an image corresponding to one page of the printing paper 106, p0026-0027 – NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].  

Claim 11: Yamada discloses the image processing apparatus according to claim 9, wherein each of the second ink, the third ink and the fourth ink is any one of cyan ink, magenta ink, and yellow ink [respective nozzle arrays 101 to 104 eject inks of black (K), cyan (C), magenta (M), and yellow (Y) ... dots of the respective colors are printed to correspond to the to-be-printed data with a predetermined resolution, thereby forming an image corresponding to one page of the printing paper 106, p0026-0027 – NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].  

Claim 13: Yamada discloses the image processing apparatus according to claim 1, further comprising a second conversion unit configured to convert a color signal corresponding to the first ink to be printed in the first area converted by the conversion unit and a color signal corresponding to the first ink to be printed in the second area converted by the conversion unit in such a way as to reduce a difference between a density of an image which is printed in the first area by the first ink being discharged with use of only the first nozzle group in a case where a first color signal corresponding to the first ink is input and a density of an image which is printed in the second area by the first ink being discharged with use of only the fifth nozzle group in a case where the first color signal corresponding to the first ink is input, to convert a color signal corresponding to the second ink to be printed in the first area converted by the conversion unit and a color signal corresponding to the second ink to be printed in the second area converted by the conversion unit in such a way as to reduce a difference between a density of an image which is printed in the first area by the second ink being discharged with use of only the second nozzle group in a case where a second color signal corresponding to the second ink is input and a density of an image which is printed in the second area by the second ink being discharged with use of only the sixth nozzle group in a case where the second color signal corresponding to the second ink is input,-7-Application No.: 16/990439Attorney Docket: 10184838US01 to convert a color signal corresponding to the third ink to be printed in the first area converted by the conversion unit and a color signal corresponding to the third ink to be printed in the second area converted by the conversion unit in such a way as to reduce a difference between a density of an image which is printed in the first area by the third ink being discharged with use of only the third nozzle group in a case where a third color signal corresponding to the third ink is input and a density of an image which is printed in the second area by the third ink being discharged with use of only the seventh nozzle group in a case where the third color signal corresponding to the third ink is input, and to convert a color signal corresponding to the fourth ink to be printed in the first area converted by the conversion unit and a color signal corresponding to the fourth ink to be printed in the second area converted by the conversion unit in such a way as to reduce a difference between a density of an image which is printed in the first area by the fourth ink being discharged with use of only the fourth nozzle group in a case where a fourth color signal corresponding to the fourth ink is input and a density of an image which is printed in the second area by the fourth ink being discharged with use of only the eighth nozzle group in a case where the fourth color signal corresponding to the fourth ink is input [pluralities of nozzles are arranged with a pitch of 1200 dpi in the direction x (predetermined direction) corresponding to the width of a printing paper 106 ... printer 100 in this embodiment uses black (K) ink, cyan (C) ink, magenta (M) ink, and yellow (Y) ink [i.e. evidence that at least a third nozzle group is present even though not explicitly discussed and as reflected in Figure 1] ... ink color conversion processor 405 functions as the second conversion means of this embodiment to convert the respective pieces of 8 bit image data of R, G, B processed by the MCS processor 404 to image data of the color signal data [i.e. first combination] corresponding to inks used in the printer. The printer 100 in this embodiment uses black (K) ink, cyan (C) ink, magenta (M) ink, and yellow (Y) ink ... The head shading (HS) processor 406 accepts the ink color signal image data, and converts the respective 8-bit data for each ink color into ink color signal image data [i.e. second combination] according to the individual ejection volumes of the nozzles that constitute the print heads ... the HS processor 406 and the subsequent processing turn the image data of (K, C, M, Y)=(0, 255, 255, 0) into the dot data shown in FIG. 3B and the resultant data is printed ... By this conversion processing, even when there is the variation of the ejecting characteristic among the nozzles of the printing head in an output unit 409, the above-described color difference due to the variation can be reduced ... the parameters of the MCS processor can be generated so that the color difference due to the variation of the ejecting characteristic among nozzles can be appropriately reduced by the total processing by the MCS processor and the HS processor [i.e. effect result on the frequency of the image data] ... by subjecting the image data (K, C, M, Y)=(0, 255, 255, 0) [i.e. first combination] showing blue to the HS processing [i.e. second combination], the measurement image of the secondary color of blue as shown in FIG. 6B is printed ... or according to Modification Example 3 the image data showing blue (K, C, M, Y)=(0, 255, 255, 0) is not subjected to the HS processing ... performing the correction as described above, even in Modification Example 3 not including the HS processor, blue data can be printed to obtain the printing status as shown in FIG. 7B to thereby reduce the color difference, p0026, p0049-0051, p0058-0061 & p0111-0118].  

Claim 14: Yamada discloses the image processing apparatus according to claim 13, wherein, upon receiving input of the first color signal corresponding to the first ink, the second conversion unit outputs a value equal to that of the first color signal as a converted value [e.g. according to Modification Example 3 the image data showing blue (K, C, M, Y)=(0, 255, 255, 0) is not subjected to the HS processing ... performing the correction as described above, even in Modification Example 3 not including the HS processor, blue data can be printed to obtain the printing status as shown in FIG. 7B to thereby reduce the color difference, p0026, p0049-0051, p0058-0061 & p0111-0118].  

Claim 15: Yamada discloses the image processing apparatus according to claim 13, wherein the conversion unit converts a combination of an input plurality of color signals using parameters generated based on a test pattern printed based on the color signals converted by the second conversion unit [colors (lattice points) for printing the measurement image may be selected, for example, by determining the combinations of R, G, and B for which the color deviation tend to increase depending on the ejection volume by a predetermined amount, then the types of patches (combinations of color signal) or the number thereof, p0059].  

Claim 16: Yamada discloses the image processing apparatus according to claim 1, wherein each of the first nozzle group, the second nozzle group, the third nozzle group, -8-Application No.: 16/990439 Attorney Docket: 10184838US01 the fourth nozzle group, the fifth nozzle group, the sixth nozzle group, the seventh nozzle group and the eighth nozzle group includes one nozzle or two or more nozzles contiguous in the predetermined direction [pluralities of nozzles are arranged with a pitch of 1200 dpi in the direction x (predetermined direction) corresponding to the width of a printing paper 106. The respective nozzle arrays 101 to 104 eject inks of black (K), cyan (C), magenta (M), and yellow (Y), p0026].  

Claims 17 and 18: the method and computer-executable instructions herein have been executed or performed by the apparatus of claim 1 and are therefore likewise rejected.  The Examiner notes that a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))." See MPEP 2111.04.

Claim 19: the system claim herein has been executed or performed by the apparatus of claim 1 and is therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied above.
Regarding claim 3: Yamada discloses the image processing apparatus according to claim 1.
Yamada appears to fail to explicitly disclose wherein a first value is an absolute value of a difference between a value of the color signal corresponding to the first ink in the first combination and a value of the color signal corresponding to the first ink in the second combination, wherein a second value is an absolute value of a difference between a value of the color signal corresponding to the second ink in the first combination and a value of the color signal corresponding to the second ink in the second combination, wherein a third value is an absolute value of a difference between a value of the color signal corresponding to the third ink in the first combination and a value of the color signal corresponding to the third ink in the second combination, wherein a fourth value is an absolute value of a difference between a value of the color signal corresponding to the fourth ink in the first combination and a value of the color signal corresponding to the fourth ink in the second combination, and wherein, in a case where the first combination is the predetermined plurality of color signals, the first value is smaller than a sum of the second value, the third value and the fourth value [the Examiner NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].
Yamada discloses an apparatus that includes all the same features as the claimed apparatus [e.g. In the first area and the second area on the printing paper actually printed based on D'[1] and D'[2], a certain level of color difference T[X] occurs due to the variation of the ejection volume inevitably but the color sufficiently close to the target color A is obtained. [0087] Actual color of the first area=color on paper corresponding to D'[1]+T[1].apprxeq.A [0088] Actual color of the second area=color on paper corresponding to D'[2]+T[2].apprxeq.A In the formulae, D'[1] ideally equals to the target color A and T[1] ideally equals to zero. D'[2] shows blue for which cyan corresponding to T[2] is reduced with regard to the target color A. T[2] indicates the color difference quantity that increases cyan and see the apparatus components in at least Figure 4, p0048-0049 & p0086-0088 – the Examiner NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].
Therefore, it would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Yamada to support to arrive at the various calculations between the various color signal values thereby achieving a resulting value to reduce color differences as discussed by Yamada in at least paragraph 0009.

Regarding claim 4: Yamada discloses the image processing apparatus according to claim 3.
Yamada appears to fail to disclose wherein, in a case where the first combination is the predetermined plurality of color signals, the first value is smaller than the second value, the first value is smaller than the third value and the first value is smaller than the fourth value [the Examiner NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].
Yamada discloses an apparatus that includes all the same features as the claimed apparatus [e.g. In the first area and the second area on the printing paper actually printed based on D'[1] and D'[2], a certain level of color difference T[X] occurs due to the variation of the ejection volume inevitably but the color sufficiently close to the target color A is obtained. [0087] Actual color of the first area=color on paper corresponding to D'[1]+T[1].apprxeq.A [0088] Actual color of the second area=color on paper corresponding to D'[2]+T[2].apprxeq.A In the formulae, D'[1] ideally equals to the target color A and T[1] ideally equals to zero. D'[2] shows blue for which cyan corresponding to T[2] is reduced with regard to the target color A. T[2] indicates the color difference quantity that increases cyan and see the apparatus components in at least Figure 4, p0048-0049 & p0086-0088 – the Examiner NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].
Therefore, it would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Yamada to support to arrive at the various calculations between the various color signal values thereby achieving a resulting value to reduce color differences as discussed by Yamada in at least paragraph 0009.

Regarding claim 5: Yamada discloses the image processing apparatus according to claim 3, wherein the first value is less than or equal to a predetermined threshold value [the Examiner NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].

Regarding claim 6: Yamada discloses the image processing apparatus according to claim 3, wherein the first value is substantially 0 [if one of the image data of the measurement image for example is R=0, G=0, and B=255, the signal value thereof is converted to the image data of (K, C, M, Y)=(0, 255, 255, 0) (i.e., data for which cyan and magenta are 100%--printed, respectively), p0061 - the Examiner NOTE: the wherein clause is an intended result that does not place any limit upon the claimed structure and therefore, is not provided patentable weight.  See MPEP 2115].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied above in view of Iguchi et al., (US PgPub 20140139855).
Regarding claim 12: Yamada discloses the image processing apparatus according to claim 1.
Yamada does not disclose wherein a difference between a frequency of the first image and a frequency of the second image is a difference between a root means square (RMS) degree of granularity of the first image and an RMS degree of granularity of the second image, or a difference between a degree of granularity of the first image and a degree of granularity of the second image calculated using a Wiener spectrum.
Iguchi discloses in a related system from the same field of endeavor [Abstract] wherein a difference between a frequency of the first image and a frequency of the second image is a difference between a root means square (RMS) degree of granularity of the first image and an RMS degree of granularity of the second image, or a difference between a degree of granularity of the first image and a degree of granularity of the second image calculated using a Wiener spectrum [A difference in spacial frequency between the areas may be visually recognized as frequency unevenness ... granularity of the dots can be calculated based on the spacial frequency of the dot arrangement pattern. Its calculating method may utilize already-known RMS granularity, the Wiener spectrum, or the like, p0059].
Therefore, it would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Yamada to support wherein a frequency difference is defined by a known gradation determinate utilizing known techniques such as the Wiener spectrum analysis as disclosed by Iguchi because it allows for recognition and/or correction of image area artifacts/differences more recognizable by a viewer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ochiai et al., US Patent 9132630, discloses an image processing system whereby low-frequency artifacts are suppressed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672